PER CURIAM.
As in Llaguno v. ARI Mutual Ins. Co., 719 So.2d 311 (Fla. 3d DCA 1998) and Perez v. Allstate Ins. Co., 709 So.2d 591, 591 (Fla. 3d DCA 1998), “[u]pon the sole condition that the insured[s] file [a] sworn proof of loss required by the policy in support of ... [their] claim for additional insured damages, the order below denying appraisal is reversed on the authority of Allstate Ins. Co. v. Sierra, 705 So.2d 119 (Fla. 3d DCA 1998), and the cause is remanded with directions to order appraisal.”